


Exhibit 10.3

 

CH2M HILL Companies, Ltd.

 

Restated and Amended

Deferred Compensation Plan

 

Effective January 1, 2001

 

--------------------------------------------------------------------------------


 

CH2M HILL Companies, Ltd.

Deferred Compensation Plan

 

ARTICLE I

INTRODUCTION

 

1.1 Establishment. CH2M HILL Companies, Ltd., an Oregon corporation, hereby
establishes the CH2M HILL Companies, Ltd. Deferred Compensation Plan for the
purpose of providing Participants with an opportunity to defer compensation that
would otherwise be currently payable to Participants.  The Plan is intended to
be an unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of Title I of the Employee Retirement Income Security Act of
1974, as amended.

 

1.2 Purposes. The purposes of the Plan are to provide those Participants who are
selected for participation in the Plan with added incentives to continue in the
long-term service of the Company, to provide a financial incentive that will
help the Company attract, retain and motivate the Employees and Directors, and
to recognize the valuable services performed on its behalf by certain employees
of the Company and Affiliated Companies.

 

ARTICLE II

DEFINITIONS

 

2.1 “Account” means a recordkeeping account under the Plan for a Participant
established pursuant to Section 4.1.

 

2.2 “Affiliated Companies” means any corporation or other entity that is
affiliated with the Plan Sponsor through stock or other equity ownership or
otherwise which is designated by either the Committee or the Board as an entity
whose Employees and Directors may be selected to participate in the Plan.  The
Committee may select an entity to be designated as an Affiliated Company if the
Plan Sponsor owns directly or indirectly at least 50% of the entity. The Board,
in its sole discretion, may select an entity to be designated as an Affiliated
Company if the Plan Sponsor owns directly or indirectly at least 10% of the
entity.

 

2.3 “Agreement” means the Agreement between the Company and the Participant
under which the Participant agrees to reduce his Base Pay or Incentive Pay for a
Plan Year.

 

2.4 “Alumni” means a former Qualified Employee who is participating in the CH2M
HILL Companies, Ltd. Alumni Program.

 

1

--------------------------------------------------------------------------------


 

2.5 “Base Pay” means the annual base salary of the Employee effective on
January 1 of the Plan Year and shall not include any bonus or other remuneration
paid to the Employee by the Company and Affiliated Companies.

 

2.6 “Beneficiary” means the person or persons or other entity or entities that
have been designated by the Participant to receive, after the Participant’s
death, benefits under the Plan in accordance with the terms of the Plan.  The
designation by the Participant must be on forms prescribed by the Company and
must be filed with the Company.  If the Participant fails to designate a
Beneficiary, or if the designated Beneficiary fails to survive the Participant,
the benefits due hereunder shall be paid to the Participant’s estate. 
Beneficiary designations may be revoked or changed by filing a new Beneficiary
designation with the Company.

 

2.7 “Change of Control” shall have the meaning assigned to it by Article VII.

 

2.8 “Board” means the Board of Directors of the Plan Sponsor.

 

2.9 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.10 “Committee” means a committee established under Article VIII of the Plan.

 

2.11 “Company” means the Plan Sponsor and the Affiliated Companies.

 

2.12               “Director” means a member of the Board who is not an
Employee.

 

2.13  “Director Fees” means a Director’s annual fees for services rendered to
the Board.

 

2.14 “Disability Date” means disability of the Participant pursuant to which the
Participant is entitled to disability benefits from the Company’s long term
disability program.

 

2.15 “Effective Date” means the effective date of the Plan which is January 1,
2001.

 

2.16 “Employees” means those individuals who are employed by the Company or an
Affiliated Company (including, without limitation, officers and directors who
are also employees of the Company).

 

2.17 “Fair Market Value” means the price per share denominated in United States
dollars, as determined by the Board.

 

2.18 “Incentive Pay” means any payments or bonuses awarded under the CH2M HILL
Companies, Ltd. Short Term Incentive Plan, CH2M HILL Companies, Ltd. Long Term
Incentive Plan, or CH2M HILL Companies, Ltd. Restricted Stock Plan or other
incentive remuneration to be paid to the Participant by the Company and
Affiliated Companies which is payable in cash or Stock.

 

2.19 “Internal Market” means the limited internal market maintained by the
Company for the purchase and sale of its Stock.

 

2

--------------------------------------------------------------------------------


 

2.20  “Participant” means an Employee or a Director designated by the Committee
to participate in the Plan.

 

2.21 “Plan” means the CH2M HILL Companies, Ltd. Deferred Compensation Plan.

 

2.22 “Plan Sponsor” means CH2M HILL Companies, Ltd.

 

2.23 “Plan Year” means the 12 consecutive month period ending each December 31.

 

2.24 “Qualified Employees” means those employees (including, without limitation,
officers and directors) who work for a Company that provides consulting and
engineering services.

 

2.25 “Retirement” means the termination of employment or significant reduction
in hours by the Participant on or after age 55, as recognized by the Committee. 
The Committee shall determine whether a Participant’s Retirement has occurred in
its sole discretion.

 

2.26 “Section” means a reference to a section of the Plan, unless another
reference specifically applies.

 

2.27 “Serious Financial Hardship” means an unforeseeable emergency causing
severe financial hardship to the Participant resulting from one or more of the
following:

 

(a)                                  Accident or sudden and unexpected illness
involving the Participant, a member of the Participant’s immediate family or
household or another dependent, (as defined in Code § 152).

 

(b)                                 Loss of the Participant’s property due to
casualty.

 

(c)                                  Other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

 

2.28 “Stock” means the common stock of the Plan Sponsor and any stock issued or
issuable subsequent to the Effective Date in substitution for the common stock.

 

2.29 “Termination Date” means the first day of the first month which coincides
with, or immediately follows, the date on which the Participant terminates
service with the Company and all Affiliated Companies.

 

2.30 Trade Date means each date as determined by the Board on which Stock may be
bought or sold in the Internal Market.

 

2.31 “Trust” means the CH2M HILL Companies, Ltd. Deferred Compensation Trust
Agreement.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

PARTICIPATION

 

Based on recommendations from management, the Committee, in its sole discretion,
shall designate the Participants who may participate in the Plan for a Plan Year
from among the Employees and Directors of the Company.  The Employees who are
eligible for designation for participation shall be those Employees who are
members of a select group of management or highly compensated employees.  All
Directors shall be eligible to participate in the Plan.  Participation in the
Plan will be on a Plan Year by Plan Year basis, and participation for any Plan
Year will not, in and of itself, entitle a Participant to participate for any
other Plan Year.

 

ARTICLE IV

CONTRIBUTIONS AND ALLOCATIONS TO ACCOUNTS

 

4.1 Accounts.  Each Participant shall have an Account established in his or her
name under the Plan to reflect the amount payable to the Participant under the
Plan. The Company shall distribute benefit statements reflecting the current
amount in the Participant’s Account to the Participant on an annual basis. Any
amounts that the Participant elects to defer shall increase the Participant’s
Account. Any amounts distributed to the Participant or the Participant’s
Beneficiary shall decrease the Participant’s Account.

 

4.2 Deferrals.  A Participant may elect to defer up to 50% of the Participant’s
Base Pay and up to 100% of the Participant’s Incentive Pay and Director Fees,
subject to such additional guidelines and limitations adopted by the Committee.
Each Participant must elect a whole percent instead of a dollar amount.

 

Deferrals from Base Pay shall be withheld in substantially equal amounts from
Base Pay payable for the Plan Year for which the deferral is made.  Deferrals
from Incentive Pay and Directors Fees shall be withheld from the Incentive Pay
otherwise payable for the Plan Year for which the deferral is made.

 

If any Participant terminates his employment or directorship for any reason
during a Plan Year for which compensation is to be deferred, the actual deferral
specified in the Participant’s Agreement for the Plan Year shall be adjusted to
equal the actual amounts deferred under the Agreement prior to such termination.

 

4.3 Time and Method of Election to Defer.  A Participant may elect to defer at
any time prior to the beginning of the Plan Year for which the Base Pay,
Directors Fee or Incentive Pay is to be deferred.  Any election so made shall be
irrevocable with respect to that Plan Year, except that in the event of Serious
Financial Hardship or Disability, the Committee, in its sole discretion, shall
have the power to cease further deferrals by the Participant.  If no election is
made, all Base Pay, Director fees, and Incentive Pay shall be paid on a regular
basis during the Plan Year.  Election shall be made in writing on the form
provided by the Company.

 

4.4 Crediting of Earnings, Gain or Loss on Participant Accounts. Participant’s
Accounts shall be credited with earnings, gain or loss in accordance with the
provisions of this

 

4

--------------------------------------------------------------------------------


 

Section. The Participants’ Accounts shall be valued as of each day during which
the New York Stock Exchange is open for business.

 

Trust Investments May Be Different Than Participant Accounts. The selection of
investment vehicles shall be taken into account solely for the purpose of
crediting earnings, gain or loss on the Participant’s Account. The Trustee shall
not be required to invest assets of the Trust in accordance with the investment
vehicles selected by Participants. Regardless of whether the Trustee invests the
Trust in Stock, a Participant’s hypothetical investment in Stock shall be
treated as held directly by the Participant solely for the purpose of
determining whether the Participant has exceeded the employee ownership
limitations established by the Company and the Board.

 

Cash Contributions.  With respect to cash contributions, Participants shall be
permitted to select any of the investment vehicles that are available for
investment under the Plan, or any other investment vehicles made available to
Participants in the sole discretion of the Committee.  For the purpose of
crediting earnings, gain or loss on cash contributions, cash contributions shall
be deemed to be credited as of the day the cash contribution is withheld from
the Participant’s compensation.  Earnings, gain or loss shall continue to be
credited until the balance in the Participant’s Account is eliminated.

 

Cash Contributions Deemed Invested in Stock.  If a Participant selects Stock for
the purpose of crediting earnings, gain or loss on all or a portion of the
Participant’s deferral, the Committee shall accumulate the amount of such
deferrals until the next Trade Date.  From the date such deferral is withheld
from the Participant’s compensation until the next Trade Date, the Committee
shall accumulate earnings on the Participant’s deferrals by using the rate of
return on a money market fund selected by the Committee from time to time in its
discretion.  As of the next Trade Date, the Committee shall, for bookkeeping
purposes only, convert that portion of the Participant’s deferral plus
accumulated earnings to a number of whole and fractional shares of Stock
(calculated to 3 decimal points) by dividing the dollar value of that portion of
the Participant’s deferral plus accumulated earnings by the Fair Market Value of
the Stock as of the Trade Date next following the date the deferral is withheld
from the Participant’s compensation. A Participant may only select Stock for the
purpose of crediting earnings, gain or loss with respect to the Participant’s
initial deferral, and the Trust shall not purchase Stock related to such
deferral.  Furthermore, a Participant shall not be permitted to request a
distribution in Stock related to such deferral.  A Participant may not transfer
existing account balances into Stock. The amount of cash contributions shall be
allocated to the Participant’s Account in the Plan. The accounting records for
the portion of the Participant’s Account invested in Stock shall be maintained
in shares rather than dollar values.

 

Stock Contributions. A Participant’s deferral of Stock shall be deemed invested
in Stock, must remain invested in Stock, and must be distributed in Stock.
Participants shall not be permitted to select any other investment vehicles with
respect to a Stock deferral.  The number of shares of Stock contributed by a
Participant shall be allocated to the Participant’s Account in the Plan. The
accounting records for the portion of the Participant’s Account deemed invested
in Stock shall be maintained in shares rather than dollar values.

 

5

--------------------------------------------------------------------------------


 

For the purpose of crediting earnings, gain or loss on Stock contributions,
Stock contributions shall be deemed to be credited as of the day the Stock would
have been received by the Participant. Earnings, gain or loss shall continue to
be credited until the balance in the Participant’s Account is eliminated.

 

Crediting of Earnings Based on Selected Investment Vehicles. If the Participant
does not select any investment vehicle, earnings, gain or loss shall be credited
to the Participant’s Account as if the Participant had selected the lowest risk
investment available under the Plan.  Following the end of each day the New York
Stock Exchange is open for business, the Participant’s Account shall be credited
with earnings, gain or loss equal to the rate of return earned on investment
vehicles (other than Stock) selected by the Participant with respect to any
portion of the Participant’s Account not invested in Stock.

 

Crediting of Earnings, Gain or Loss Based on a Stock Investment. Stock allocated
to a Participant’s Account shall be valued at Fair Market Value. No dividends or
other distributions which would be paid with respect to Stock allocated to a
Participant’s Account shall be credited to the Participant’s Account.

 

If there is any increase or decrease in the number of outstanding shares of
Stock or any change in the rights and privileges of shares of Stock (a) as a
result of the payment of a Stock dividend or any other distribution payable in
Stock, or (b) through a stock split, subdivision, consolidation, combination,
reclassification or recapitalization involving the Stock, the Stock portion of a
Participant’s Account shall be adjusted accordingly.

 

If the Plan Sponsor distributes assets or securities of persons other than the
Plan Sponsor with respect to the Stock, or if the Plan Sponsor grants rights to
subscribe pro rata for additional shares of Stock or for any other securities of
the Plan Sponsor to the holders of its Stock, or if there is any other change in
the number or kind of outstanding shares or of any stock or other securities
into which the Stock will be changed or for which it has been exchanged, and if
the Committee in its discretion determines that the event equitably requires an
adjustment to any Participant’s Account, then such adjustments shall be made, or
other action shall be taken, by the Committee as the Committee in its discretion
deems appropriate.

 

Changes in Investment Vehicle Selection. The Committee shall establish rules and
procedures for the timing and frequency of investment vehicle selection. With
respect to any hypothetical investment vehicle other than Stock, a Participant
may change his or her investment selection as of each day during which the New
York Stock Exchange is open for business.  With respect to a hypothetical
investment in Stock related to a Stock deferral, a Participant may not eliminate
his or her investment in Stock.  With respect to a hypothetical investment in
Stock related to an initial cash deferral invested in Stock, a Participant may
eliminate his or her investment in Stock only on a Trade Date in the Internal
Market.  A Participant may only select Stock for the purpose of crediting
earnings, gain or loss with respect to the Participant’s initial deferral.  A
Participant may not transfer existing account balances into Stock.

 

Mandatory Elimination of Stock.  If a Participant is no longer an Employee or a
Director and is not an Alumni, the Participant must eliminate his or her entire
hypothetical investment in Stock (other than Stock attributable to a Stock
deferral) as of the next Trade Date.  If the

 

6

--------------------------------------------------------------------------------


 

Participant is no longer an or Director but is an Alumni, the Participant must
eliminate his or her hypothetical investment in Stock in accordance with the
CH2M HILL Companies, Ltd. Alumni Program; however, the Participant must receive
a distribution in Stock of any Stock attributable to a Stock deferral.

 

4.5 Withholding Requirement.  The Company shall withhold the Participant’s share
of FICA and other employment taxes attributable to Participant deferrals from
other compensation payable to the Participant.  All payments under the Plan are
subject to withholding of all taxes, government mandated social benefit
contributions, or other payments required to be withheld which are applicable to
the Participant.

 

ARTICLE V

VESTING AND INVESTMENT OF BENEFIT

 

5.1 Immediate Vesting.  All amounts contributed to a Participant’s Account shall
be immediately vested.

 

5.2 Subject to Trust.  All amounts credited to an Participant’s Account under
the Plan shall be subject to the claims of general creditors of the Company and
Affiliated Companies.  All amounts contributed with respect to a Participant to
the Trust shall be held in accordance with the terms of the Trust.

 

5.3 Insurance. The Company and Affiliated Companies, on their own behalf or on
behalf of the trustee of the Trust, and, in their sole discretion, may apply for
and procure insurance on the life of any Participant, in such amounts and in
such forms as the Plan Sponsor may choose. The Plan Sponsor or the trustee of
the Trust, as the case may be, shall be the sole owner and beneficiary of any
such insurance. The Participant shall have no interest whatsoever in any such
policy or policies, and at the request of the Plan Sponsor, the Participant
shall submit to medical examinations and supply such information and execute
such documents as may be required by the insurance company or companies to whom
the Plan Sponsor has applied for insurance.

 

ARTICLE VI

PAYMENT OF BENEFIT

 

6.1 Irrevocable Elections. Payment of the Participant’s Account shall be
governed by the election made by the Participant on a form provided by the
Committee which specifies the manner in which the Participant’s Account will be
distributed, except that as soon as administratively practicable following a
Participant’s Termination Date, the Participant’s entire Account shall be
distributed to the Participant, unless the Participant Termination Date is on or
after the Participant’s Retirement.  The Participant may elect any of the forms
of payment permitted and the timing of payment from the methods permitted,
except that if the Participant’s

 

7

--------------------------------------------------------------------------------


 

Account is less than $10,000 on the date benefits will commence, the Participant
shall receive a lump sum payment of his Account.

 

The Participant’s election with respect to the form of payment and with respect
to the timing of payment shall be made prior to the beginning of the Plan Year
in which the Participant first contributes to the Plan.  The Participant may
submit a subsequent election with respect to the form of payment or the timing
of the payment; however, such subsequent election shall be effective only if:
(a) the election is submitted at least 13 months prior to the earlier of the
Participant’s death, Disability, Termination Date, or the date elected by the
Participant with respect to distribution timing and (b) it is approved by the
Committee, in its sole discretion.

 

6.2 Timing of Payment Permitted.  Subject to Section 6.1, each Participant may
elect the time when distributions will commence from the Participant’s Account
from among the following options: (a) the first of the month following the date
the Participant terminates employment, (b) the first of the month following the
Participant’s Retirement, (c) the first of the month following the date the
Participant attains age 65, (d) the date specified by the Participant, and
(e) any additional times permitted by the Committee, in its sole discretion,
from time to time. However, the Committee, in its sole discretion, may direct
distribution of the Participant’s Account at any time, if the Participant
becomes Disabled or terminates employment prior to the elected distribution
commencement date, and as soon as administratively practicable following a
Participant’s Termination Date, the Participant’s entire Account shall be
distributed to the Participant, unless the Participant’s Termination Date is on
or after the Participant’s Retirement.

 

6.3 Forms of Payment Permitted.  Subject to Section 6.1, each Participant may
elect one or more of the following forms of payment:  (a) single sum payment in
cash and Stock (to the extent of Stock deferrals in the Participant’s Account),
(b) annual installment payments over 5, 10, or 15 years in cash and Stock (to
the extent of Stock deferrals in the Participant’s Account), and (c) any
additional forms permitted by the Committee, in its sole discretion, from time
to time. All Stock deferrals shall be distributed in Stock.  Each annual
installment shall be determined by dividing the Participant’s Account by the
number of remaining installments.

 

6.4 Designation of Beneficiary.  Each Participant may designate one or more
Beneficiaries (who may be designated contingently or successively) to whom the
Participant’s Account is payable in the event of the Participant’s death.  Each
designation will automatically revoke any prior designations by the same
Participant.  The beneficiary designation shall be in writing on a form
prescribed by the Committee.  Any beneficiary designation will be effective as
of the date on which the written designation is received by the Committee during
the lifetime of the Participant.

 

6.5 Death Prior to Commencement.  In the event of the Participant’s death prior
to commencement of distribution of the Participant’s Account, the Participant’s
Account shall be paid to the Participant’s Beneficiary as soon as practical
after the death of the Participant.

 

6.6 Death After Commencement.  In the event of the Participant’s death after
commencement of distribution of benefits, but prior to the complete distribution
of all benefits to which the Participant is entitled, then payment of the
remaining balance of the Participant’s Account shall be governed by the
Participant’s election, unless the Committee in its sole

 

8

--------------------------------------------------------------------------------


 

discretion decides to accelerate payments or distribute the remaining balance of
the Participant’s Account.

 

6.7 Early Distributions on Account of Serious Financial Hardship.  In the event
of Serious Financial Hardship of a Participant, the Participant may request
distribution of some or all of the Participant’s Account.  The Committee may
require such evidence as it deems necessary to determine if a distribution is
warranted.  The Committee shall have the power to cease further deferrals by the
Participant in lieu of or in addition to permitting a distribution.  Payment
shall not be made to the extent that the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant’s assets, to the extent such liquidation would not itself cause
Serious Financial Hardship.  Distribution shall be limited to the amount
necessary to meet the emergency need.

 

6.8 Termination of Employment after Change of Control.  Notwithstanding anything
to the contrary in this Article, if a Participant’s employment or Directorship
is terminated (other than by death, Disability or retirement) within two years
after a Change of Control, payment of the Participant’s entire Account shall be
made to the Participant in a lump sum as soon as practical after termination of
employment or directorship.

 

6.9 Termination of Employment Prior to Change of Control. Notwithstanding
anything to the contrary in this Article, if a Participant’s employment or
directorship is terminated (actually or pursuant to a Constructive Termination)
prior to a Change of Control, and the Participant reasonably demonstrates that
such termination was at the request or suggestion of a third party who has
indicated an intention or taken steps reasonably calculated to effect a Change
of Control and a Change of Control involving such third party occurs, payment of
the Participant’s entire Account shall be made to the Participant in a lump sum
as soon as practical after termination of employment or Directorship.

 

ARTICLE VII

CHANGE OF CONTROL

 

7.1 Change in Control.  For purposes of the Plan, a Change in Control will occur
if any one of the following events occurs:

 

(a)          Unapproved Acquisition of 25% Stake.  Any Person is or becomes a
Beneficial Owner, directly or indirectly, of 25% or more of the Voting
Securities of the Plan Sponsor; provided, however, that the event described in
this Section 7.1(a) shall not be deemed to be a Change of Control by virtue of
any of the following:

 

(i)                                     an acquisition entered into by the Plan
Sponsor,

(ii)                                  a  sale of Voting Securities entered into
by the Plan Sponsor,

(iii)                               an acquisition of Voting Securities by any
employee benefit plan sponsored or maintained by the Plan Sponsor or any of its
Affiliated Companies,

(iv)                              an acquisition of Voting Securities by any
underwriter temporarily holding securities pursuant to an offering of such
securities, or

(v)                                 pursuant to a Non-COC Transaction.

 

9

--------------------------------------------------------------------------------

 

 

 

(b)         Change in the Majority of the Board. During the course of one Plan
Sponsor fiscal year, Incumbent Directors cease for any reason to constitute at
least a majority of the Board.

 

(c)          Significant Merger or Consolidation. The consummation of a Business
Combination, unless the Business Combination is a Non-COC Transaction.

 

(d)         Liquidation. The stockholders of the Plan Sponsor approve a plan of
liquidation or dissolution of the Plan Sponsor or the direct or indirect sale or
other disposition of all or substantially all of the assets of the Plan Sponsor
and its Affiliated Entities.

 

7.2 Definitions.  The following definitions shall apply for purposes of this
Article:

 

(a) “Beneficial Owner” shall mean a beneficial owner as defined in
Rule 13(d)(3) under the Securities Exchange Act of 1934.

 

(b) “Business Combination” shall mean a merger, consolidation, share exchange or
similar form of corporate reorganization of the Plan Sponsor or any such type of
transaction involving the Plan Sponsor or any of its Affiliated Entities that
requires the approval of the Plan Sponsor’s stockholders.

 

(c) “Constructive Termination” means, without the Participant’s express written
consent, the occurrence of any of the following:

 

(i)             Change in Responsibilities.  (1) The assignment to the
Participant of any duties or responsibilities inconsistent in any material
adverse respect with the Participant’s position(s), duties, responsibilities or
status immediately prior to such Change of Control (including any diminution of
such duties or responsibilities); or (2) A material adverse change in the
Participant’s reporting responsibilities, titles or offices with the Plan
Sponsor or successor as in effect immediately prior to such Change of Control.

 

(ii)          Change in Compensation. Any material reduction by the Plan Sponsor
or successor in the Participant’s total compensation package, including any
material adverse change in the annual salary, the incentive bonus ranges and
targets, or the timing of payment of same as compared to the compensation
package in effect immediately prior to such Change of Control.

 

(iii)             Change in Location. Any requirement of the Plan Sponsor or
successor that the Participant (1) be based anywhere more than 25 miles from the
facility where the Participant is located at the time of the Change of Control;
or (2) travel on the Plan Sponsor’s or successor’s business to an extent
substantially greater than the travel obligations of the Participant immediately
prior to such Change of Control.

 

10

--------------------------------------------------------------------------------


 

(iv)      Change in Benefits. (1) The failure of the Plan Sponsor or successor
to continue in effect any employee benefit and fringe benefit plans and policies
or deferred compensation plans in which the Participant is participating
immediately prior to such Change of Control, unless the Participant is permitted
to participate in other plans providing the Participant with substantially
comparable benefits; or (2) the taking of any action by the Plan Sponsor or
successor which would adversely affect the Participant’s prior participation in
or reduce the Participant’s accrued benefits under any employee benefit and
fringe plans or deferred compensation plans in which the Participant is
participating immediately prior to a Change of Control; or (3) the failure of
the Plan Sponsor or successor to provide the Participant and the Participant’s
dependents welfare benefits that are substantially comparable to the benefits
available to them immediately prior to such Change of Control at a substantially
comparable cost to Participant; or (4) the failure of the Plan Sponsor or
successor to provide the Participant with paid vacation at levels in effect for
the Participant immediately prior to such Change of Control or as the same may
be increased from time to time thereafter.

 

(v)         Reimbursement of Expenses. The failure of the Plan Sponsor or
successor to promptly reimburse the Participant for all reasonable expenses
incurred by the Participant in accordance with the most favorable policies,
practices and procedures of the Plan Sponsor or successor in effect for the
Participant at any time during the 120-day period immediately preceding the
Change of Control or, if more favorable to the Participant, as in effect
generally at any time thereafter with respect to other peer executives of the
Plan Sponsor or successor.

 

(vi)      Office and Support Staff.  The failure by the Plan Sponsor or
successor to provide the Participant with an office or offices of substantially
similar size, furnishings and other appointments, personal secretarial and other
assistance, at least equal to the most favorable of the foregoing provided to
the Participant by the Plan Sponsor at any time during the 120-day period
immediately preceding the Change of Control or, if more favorable to the
Participant, as provided generally at any time thereafter with respect to other
peer executives of the Plan Sponsor or successor.

 

(vii)         Assumption of this Agreement.  The failure of the Plan Sponsor to
assign and obtain the assumption of the Participant’s Change in Control
Agreement from any successor.

 

Inadvertent Action.  An action taken in good faith and which is remedied by the
Plan Sponsor or successor within 15 calendar days after receipt of notice
thereof given by the Participant shall not constitute Constructive Termination.
The Participant must provide notice of termination of employment within 30
calendar days of the Participant’s knowledge of an event constituting
Constructive Termination or such event shall not constitute Constructive
Termination.

 

11

--------------------------------------------------------------------------------


 

(d) “Incumbent Directors” shall mean:

 

(i)    individuals who on March 31, 2000 constitute the Board; and

 

(ii)          any person who becomes a director subsequent to March 31, 2000,
provided his/her election or nomination for election was recommended by the
Nominating Committee of the Board (or its successor in responsibilities) or
approved by at least a majority of the Incumbent Directors who remain on the
Board (either by a specific vote or by approval of the Plan Sponsor or
successor’s proxy statement in which such person is named as a nominee for a
director, without objection to such nomination); provided that individuals
initially elected or nominated as directors of the Plan Sponsor or successor as
a result of an actual or threatened election contest with respect to directors
or any other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board shall not be deemed to be Incumbent
Directors.

 

(e) “Non-COC Transaction” shall include any Business Combination in which:

 

(i)             at least 75% of the total voting power eligible to elect
directors of the entity resulting from such Business Combination is represented
by shares that were Voting Securities immediately prior to such Business
Combination (either by remaining outstanding or being converted),

 

(ii)          no Person, other than any employee benefit plan sponsored or
maintained by the Plan Sponsor, becomes the “beneficial owner”, directly or
indirectly, of 25% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the entity resulting from such
Business Combination,

 

(iii)       at least a majority of the members of the board of directors of the
entity resulting from such Business Combination were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination.

 

(f) “Person” shall mean Person as defined in Section 3(a)(9) and as used in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934.

 

(g) “Voting Securities” shall mean either (a) the then-outstanding shares of
Stock of the Plan Sponsor or (b) the combined voting power of the Plan Sponsor’s
then-outstanding securities eligible to vote for the election of the Board.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VIII

PLAN ADMINISTRATION

 

8.1 Committee.  The Plan shall be administered by the Compensation and Work
Force Committee appointed by and serving at the pleasure of the Board.  The
Committee shall at all times consist of at least two Directors and shall include
other members (which may be either Directors or non-Directors) as the Board may
determine.  The Board may from time to time remove members from or add members
to the Committee, and vacancies on the Committee shall be filled by the Board.
Members of the Committee may resign at any time upon written notice to the
Board.

 

8.2 Committee Meetings and Actions.  The Committee shall hold meetings at such
times and places as it may determine.  A majority of the members of the
Committee shall constitute a quorum, and the acts of the majority of the members
present at a meeting or a consent in writing signed by all members of the
Committee shall be the acts of the Committee and shall be final, binding and
conclusive upon all persons, including the Company, its shareholders, and all
persons having any interest in Participants’ Accounts.

 

8.3 Powers of Committee.  The Committee shall, in its sole discretion, select
the Participants from among the Employees and Directors and establish such other
terms under the Plan as the Committee may deem necessary or desirable and
consistent with the terms of the Plan.  The Committee shall determine the form
or forms of the agreements with Participants that shall evidence the particular
provisions, terms, conditions, rights and duties of the Plan Sponsor and the
Participants. The Committee may from time to time adopt such rules and
regulations for carrying out the purposes of the Plan as it may deem proper and
in the best interests of the Company. The Committee may from time to time
delegate its responsibilities as it determines is necessary, in its sole
discretion.  The Committee may correct any defect, supply any omission,
reconcile any inconsistency in the Plan or in any agreement entered into under
the Plan, and reconcile any inconsistency between the Plan and any Agreement in
the manner and to the extent it shall deem expedient, and the Committee shall be
the sole and final judge of such expediency.  No member of the Committee shall
be liable for any action or determination made in good faith.  The
determinations, interpretations and other actions of the Committee pursuant to
the provisions of the Plan shall be binding and conclusive for all purposes and
on all persons.

 

8.4 Interpretation of Plan.  The determination of the Committee as to any
disputed question arising under the Plan, including questions of construction
and interpretation, shall be final, binding and conclusive upon all persons,
including the Company, its shareholders, and all persons having any interest in
Participants’ Accounts.

 

8.5 Indemnification.  Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Plan
Sponsor against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred in connection with or resulting from any
claim, action, suit or proceeding to which such person may be a party or in
which such person may be involved by reason of any action taken or failure to
act under the Plan and against and from any and all amounts paid in settlement
thereof, with the Company’s approval, or paid in satisfaction of a judgment in
any such action, suit or proceeding against him, provided such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before undertaking to handle and

 

13

--------------------------------------------------------------------------------


 

defend it on such person’s own behalf.  The foregoing right of indemnification
shall not be exclusive of, and is in addition to, any other rights of
indemnification to which any person may be entitled under the Plan Sponsor’s
Articles of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

 

ARTICLE IX

CLAIMS PROCEDURE

 

9.1 Request for Determination of Benefits.  A Participant or Beneficiary may
submit a written request for a determination with respect to the amounts of
benefits distributable. The Committee must evaluate the request and notify the
Participant or Beneficiary of the determination within 90 days after the request
is received.  If special circumstances exist, this time period may be extended
to a total of 180 days.

 

9.2 Denial of Claims  The Committee shall make all determinations as to the
right of any person to a benefit or the amount of such benefit under this Plan.
The Committee shall provide adequate notice in writing to any claimant whose
claim for benefits under the Plan has been denied.  The notice shall set forth:

 

(i)    the specific reasons for the denial;

 

(ii)          specific references to pertinent Plan provisions on which the
denial is based;

 

(iii)       a description of any additional material and information needed for
the claimant to perfect the claim and an explanation of why the material or
information is needed; and

 

(iv)      a statement explaining the claimant’s right to appeal and the steps
necessary to request an appeal.

 

9.3 Appeal Procedure A Participant or Beneficiary may appeal a denial of
benefits. Appeals must be made in writing and be received by the Committee
within 90 days after the claimant receives the notice of denial. A claimant
appealing a denial of benefits (or the authorized representative of the
claimant) shall be entitled to submit in writing any issues and comments
relating to the denial.  The claimant or the duly-authorized representative
shall be entitled to review pertinent Plan documents. The Plan Administrator
shall reexamine all facts related to the appeal and make a final determination
as to whether the denial of benefits is justified under the circumstances.  The
Plan Administrator shall advise the claimant of its decision within 60 days
after the written request for review, unless special circumstances (such as a
hearing) would make the rendering of a decision within the 60 day limit not
feasible, but in no event may the Plan Administrator render a decision on a
denial for a claim for benefits later than 120 days after its receipt of a
request for review.

 

14

--------------------------------------------------------------------------------


 

ARTICLE X

AMENDMENT, MODIFICATION AND TERMINATION

 

The Plan Sponsor reserves the right to amend or terminate this Plan at any time
by action of the Board. The Company may terminate further deferrals under the
Plan for any reason with respect to deferrals for Plan Years beginning after the
date of the Company’s termination of the Plan.  In the event of such cessation
of deferrals, all other rights and obligations shall continue until all
Participants’ Accounts have been paid to all Participants under the terms of the
Plan.  At any time following a Change in Control, the Company may terminate the
Plan. If the Company terminates the Plan following a Change in Control, each
Participant’s Account shall become immediately due and payable.

 

ARTICLE XI

MISCELLANEOUS

 

11.1 Gender and Number.  Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

 

11.2 No Right to Continued Employment.  Nothing contained in the Plan or in any
Award granted under the Plan shall confer upon any Participant any right with
respect to the continuation of the Participant’s employment by, or consulting
relationship with, the Company, or interfere in any way with the right of the
Company, subject to the terms of any separate employment agreement or other
contract to the contrary, at any time to terminate such services or to increase
or decrease the compensation of the Participant. Nothing in this Plan shall
limit or impair the Company’s right to terminate the employment of any
employee.  Whether an authorized leave of absence, or absence in military or
government service, shall constitute a termination of service shall be
determined by the Committee in its sole discretion.  Participation in this Plan
is a matter entirely separate from any pension right or entitlement the
Participant may have and from the terms or conditions of the Participant’s
employment.  Participation in this Plan shall not affect in any way a
Participant’s pension rights or entitlements or terms or conditions of
employment.  Any Participant who leaves the employment of the Company shall not
be entitled to any compensation for any loss of any right or any benefit or
prospective right or benefit under this Plan which the Participant might
otherwise have enjoyed whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise.

 

11.3 Non-Assignability.  Neither a Participant nor a Beneficiary may voluntarily
or involuntarily anticipate, assign, or alienate (either at law or in equity)
any benefit under the Plan, and the Committee shall not recognize any such
anticipation, assignment, or alienation.  Furthermore, a benefit under the Plan
shall not be subject to attachment, garnishment, levy, execution, or other legal
or equitable process. Any attempted sale, conveyance, transfer, assignment,
pledge or encumbrance of the rights, interests or benefits provided pursuant to
the terms of the Plan or the levy of any attachment or similar process
thereupon, shall by null and void and without effect.

 

15

--------------------------------------------------------------------------------


 

11.4 Participation in Other Plans.  Nothing in this Plan shall affect any right
which the Participant may otherwise have to participate in any retirement plan
or agreement which the Company or an Affiliated Company has adopted or may adopt
hereafter.

 

11.5 Governing Law.  To the extent not preempted by federal law, this Plan shall
be construed in accordance with, and shall be governed by, the laws of the State
of Colorado.

 

11.6 Entire Understanding.  This instrument contains the entire understanding
between the Company and the Participants participating in the Plan relating to
the Plan, and supersedes any prior agreement between the parties, whether
written or oral.  Neither this Plan nor any provision of the Plan may be waived,
modified, amended, changed, discharged or terminated without action by the
Board.

 

11.7 Provisions Severable.  To the extent that any one or more of the provisions
of the Plan shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.

 

11.8 Headings.  The article and section headings are for convenience only and
shall not be used in interpreting or construing the Plan.

 

11.9 Successors, Mergers, or Consolidations. Any Agreement under the Plan shall
inure to the benefit of and be binding upon (a) the Company and its successors
and assigns and upon any corporation into which the Company may be merged or
consolidated, and (b) the Participant, and his heirs, executors, administrators
and legal representatives.

 

The Plan Sponsor hereby agrees to the provisions of the Plan and in witness of
its agreement, the  Plan Sponsor by its duly authorized officer has executed the
Plan on the date written below.

 

 

 

 

 

 

CH2M HILL COMPANIES, LTD.

 

 

Plan Sponsor

 

 

 

 

 

 

 

 

By:

Robert C. Allen

 

 

 

 

 

 

Title:

Vice President Human Resources

 

 

 

 

 

 

Date:

March 8, 2001

 

16

--------------------------------------------------------------------------------
